Opinions of the United
2003 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


11-5-2003

Schomer v. Comm Social Security
Precedential or Non-Precedential: Non-Precedential

Docket No. 03-1643




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2003

Recommended Citation
"Schomer v. Comm Social Security" (2003). 2003 Decisions. Paper 131.
http://digitalcommons.law.villanova.edu/thirdcircuit_2003/131


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2003 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                                   NOT PRECEDENTIAL

                  IN THE UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 03-1643
                                    ____________

                                MARY M. SCHOMER,

                                                       Appellant
                                            v.

                              THE COMMISSIONER OF
                                SOCIAL SECURITY


                                     ____________

                      Appeal from the United States District Court
                       For the Western District of Pennsylvania
                                 D.C. No.: 02-cv-00776
                       District Judge: Honorable Alan N. Bloch
                                    ____________

             Submitted Under Third Circuit LAR 34.1(a) October 22, 2003

               Before: ALITO, FUENTES, and ROSENN, Circuit Judges

                              (Filed : November 5, 2003)

                                    ____________

                              OPINION OF THE COURT
                                   ____________

ROSENN, Circuit Judge.

       Having exhausted all of her administrative remedies in her claim for

Supplemental Security Income (SSI) benefits, including two hearings before two separate
Administrative Law Judges (ALJ), Mary M. Schomer, appellant, brought this civil action

against the Commissioner of Social Security in the United States District Court for the

Western District of Pennsylvania pursuant to § 205(g) of the Social Security Act (the

Act), as amended, 42 U.S.C. § 405(g) to obtain judicial review of the final decision of the

Commissioner denying her claim for SSI benefits. The District Court entered summary

judgment for the Commissioner affirming the final decision of the Commissioner. The

claimant timely appealed. We affirm.

                                               I.

          The appellant raises two major issues in her appeal. The first issue is whether the

findings by the ALJ in his decision were supported by substantial evidence, especially the

findings with regard to the claimant’s disability and residual functional capacity (RFC).

The second is whether the Appeals Council denied appellant her constitutionally

protected due process by taking thirty-six months to render a decision on her request for a

review.

          Turning to the primary issue, whether the District Court erred in entering

judgment for the Commissioner on the findings of the ALJ that Schomer’s disabilities and

RFC were supported by substantial evidence, the facts are well known to the parties and

we will not review the evidence of Schomer’s many illnesses and disabilities. Suffice it

to say that SSI benefits are not only dependent upon the claimant’s disabilities but of

equal importance, on the claimant’s functional limitations arising out of those disabilities.



                                               2
Under the Act, to be eligible for SSI, a claimant must not only have a medically

determinable physical or mental impairment that is severe, but the impairment must also

be of sufficient severity to prevent her from engaging in any substantial gainful activity

that exists in the national economy. 42 U.S.C. § 1382c(a)(3); Petition of Sullivan, 904

F.2d 826, 845 (3d Cir. 1990) (holding that claimant must show not only a diagnosed

impairment but also functional limitations that preclude working). The impairment must

be expected to result in death or to have lasted or to be expected to last for a continuous

period of not less than twelve months to qualify as an impairment under the Act.

        In addition, to be disabling, the impairment must have resulted in an inability to

engage in any substantial gainful activity that has lasted or is expected to last for a

continuous period of not less than twelve months. 42 U.S.C. § 423(d)(1)(A). The Act

specifically requires that for an impairment to be disabling, it must be of such severity

that a claimant is not only unable to do her previous work but cannot, considering her age,

education, and work experience, engage in any other kind of substantial gainful work

which exists in the national economy, regardless of whether such work exists in the

immediate area in which she lives, or whether a specific job vacancy exists for her, or

whether she would be hired if she applied for work. 42 U.S.C. § 1382c(a)(3)(B).

Objective medical evidence which supports a claim of disabling pain or disabling

limitations is central to disability determinations.

        The record shows that the ALJ carefully considered the existence of Schomer’s



                                               3
medical treatment and disabling conditions and the limitations resulting therefrom. The

ALJ found that she had severe impairments of anxiety disorder and depression, low back

pain, leg pain, shortness of breath, shoulder pain, bilateral carpal tunnel syndrome, and

status-post four-way coronary bypass surgery, and that she accommodated those

impairments by imposing several work-related limitations and numerous restrictions.

       The troublesome problem, which appellant seems to overlook, is the effect her

impairments have had in precluding her from performing a limited range of light work

that accommodated all of her limitations. The vocational expert, in response to the ALJ’s

hypothetical questions which embraced the description of the disabilities, identified

several jobs that Schomer could perform with all of the limitations and restrictions

imposed on her. The ALJ’s finding that appellant was capable of, but limited to, the work

specified by the vocational expert is well supported by the evidence of Dr. Jabbour, the

claimant’s family physician. Dr. Jabbour found that Schomer had satisfactory range of

motion in all of her joints, no motor deficits, normal sensation and deep tendon reflexes,

and intact cranial nerves. Dr. Tran and Dr. Kumar both opined that claimant was capable

of at least the range of work specified by the ALJ. There is no medical evidence that the

appellant required significant treatment for her cardiac condition after the period

adjudicated. She was never referred to a chronic pain specialist or a chronic pain program

or submitted to a work hardening program. Pain can also be constant and uncomfortable

without being disabling.



                                             4
          The ALJ also provided for any mental limitations Schomer may have had by

limiting her to simple, routine work with limited interaction and stress, limitations quite

consistent with the reports and opinions of Drs. Link, Golin, and Detore, not one of whom

opined that claimant was disabled. Appellant was never hospitalized because of her

complaints of mental impairment and she did not regularly use antidepressant medication.

Moreover, she was independent and able to take care of her personal needs and, for much

of the time involved in the period in dispute, was the caretaker of her young

granddaughter. The ALJ found that she was able to carry on her personal life without

very much discomfort, including cooking, housecleaning, laundry, and making beds. She

acknowledged that she could lift a gallon of milk without difficulty and that she could sit

for a couple of hours at a time. Her principal problem is in bending, stooping, crouching,

or crawling to get back up once she got down. She testified that her principal difficulty

with her arms was in pulling and lifting them over her head without feeling some strain

on her shoulders.

          Recognizing all of the appellant’s disabilities, the ALJ therefore limited her ability

to work with those impairments to light work that could be performed by an individual

who acquired a sit or stand option; who could not climb; who could do no more than

occasionally perform other postural movements; who had to avoid temperature extremes;

who could only perform simple, routine work; which involved limited contact with the

public.



                                                5
       We see no error in the ALJ’s evaluation of the record or in the District Court’s

affirmation of the Commissioner’s decision. Substantial evidence supports their findings

and decision.

                                             II.

       As for the appellant’s complaint that she was denied due process because of the

lengthy delay of the Appeals Council in disposing of her request for review, we are

constrained to reject it. We are distressed by the undue length of time that the

Commissioner took to dispose of this appeal, but we also recognize the overwhelming

task that confronts her because of the numerosity of appeals. The Commissioner

represents to this court that as of March 1997, “there were 110,152 requests for review

pending at the Appeals Council.” That is an enormous number of cases to resolve with

reasonable promptness. We decry the lamentable delay in the disposition of this case, but

in light of the result we have reached, the appellant has not suffered any prejudice by the

Appeals Council’s delay. Moreover, if there is to be any improvement in the prompt

disposition of cases by the Appeals Council, such matter is for Congressional

consideration and not judicial determination.

       For the reasons set forth above, the decision of the Commissioner is affirmed.

Each side to bear its own costs.




                                             6
TO THE CLERK:

Please file the foregoing opinion.




                                         /s/ Max Rosenn
                                         Circuit Judge




                                     7